—In an action for a separation or a divorce, the plaintiff wife appeals from so much of (1) an order of the Supreme Court, Queens County (Geller, J.H.O.), dated December 6, 2000, as denied that branch of her motion which was for prejudgment interest, and (2) a judgment of the same court, entered January 8, 2001, as failed to award prejudgment interest.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is reversed insofar as appealed *530from, the matter is remitted to the Supreme Court, Queens County, for computation of prejudgment interest and entry of an amended judgment, and the order dated December 6, 2000 is modified accordingly; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issue raised on appeal from the order is brought up for review and has been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
The plaintiff correctly contends that she is entitled to prejudgment interest on the judgment for arrears because the defendant’s default in payment was willful (see Domestic Relations Law § 244; York v York, 250 AD2d 838). Prudenti, P.J., Altman, S. Miller and Cozier, JJ., concur.